Citation Nr: 0908175	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a mandible fracture, with mandibular advancement 
and rotation.  

2.  Entitlement to a rating in excess of 50 percent for 
chronic headaches.  

3.  Entitlement to an extraschedular rating for service-
connected chronic headaches under 38 C.F.R. § 3.321(b) 
(2008).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K.L.

ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The Board observes that in a July 2007 statement of the case 
the RO included the issue of entitlement to a rating in 
excess of 50 percent for chronic headaches (which was denied 
in a December 2006 rating decision).  In this regard, the 
Board notes that the Veteran did not expressly include an 
appeal of this issue in his August 2007 VA Form 9.  However, 
at the August  2008 hearing before the undersigned, the 
Veteran and his representative very clearly identified the 
issue of a rating in excess of 50 percent, (and thus, on an 
extraschedular basis) for headaches for appellate 
consideration.  Therefore, the Board will address this issue 
in the decision. Rowell v. Principi, 4 Vet. App. 9, 15 (1993) 
(holding that lack of timely filed substantive appeal does 
not deprive Board of jurisdiction over appeal initiated by a 
timely notice of disagreement); Beryle v. Brown, 9 Vet. App. 
24, 28 (1996) (holding that, where Board proceeded to review 
claims on appeal where no substantive appeal was filed, Board 
implicitly waived the filing requirement of the substantive 
appeal as to those claims). 

The issue of an increased rating for chronic headaches on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The residuals of a mandible fracture have been manifested 
by pain which result in interference with masticatory 
function; additional functional impairment due to jaw pain 
and swelling is shown; the inter-incisal range is not shown 
to be limited to 11 to 20 millimeters, nor is non-union of 
the mandible shown.

2.  The Veteran's service-connected headaches are currently 
rated as 50 percent disabling, which is the highest available 
schedular rating for such disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
residuals of a mandibular fracture are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.149, 
Diagnostic Codes 9904, 9905 (2008).

2.  There is no legal basis for assignment of a schedular 
rating in excess of 50 percent for service-connected chronic 
headaches.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the Veteran was sent a letter July 2008 
specifically addressing the Vazquez-Flores requirements.  
Moreover, to the extent that this notice was in any way 
deficient as to content or timing, it is acknowledged that 
such error is presumed prejudicial.  Here, however, any 
presumption of prejudice is overcome.  Indeed, the Veteran 
was provided with correspondence regarding what was needed to 
support his claim.  Specifically, the June 2007 statement of 
the case set forth the diagnostic criteria for the disability 
at issue and also included the provisions of 38 C.F.R. 
§§ 3.321 and 4.1, which reference impairment in earning 
capacity as a rating consideration.  Furthermore, a September 
2006 letter apprised the Veteran of the need to show the 
nature and symptoms of his condition and the impact of his 
disability on his employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  The 
Board also notes here that the issue of an increased rating 
for headaches on a schedular basis is being denied in this 
decision based on application of law.  Under such 
circumstances, it is arguable that VCAA notice requirements 
do not apply. Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary. See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the Veteran.

The Veteran was afforded a VA dental examination in November 
2006 and a VA neurological examination for headaches in 
September 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that further examinations are not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of increased ratings for chronic headaches and for 
residuals of a mandible fracture.  

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1.  In the 
evaluation of schedular evaluations, VA may only consider 
factors enumerated in the rating criteria. See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (When service 
connection is granted and an initial rating award is at issue 
separate ratings can be assigned for separate periods from 
the time service connection became effective.).  In any 
event, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Increased Rating for Residuals of a Mandibular Fracture, 
Currently Evaluated as 10 Percent Disabling

The Veteran seeks an increased rating for his service-
connected residuals of a mandibular fracture.  In particular, 
the Veteran contends that the current symptoms associated 
with the residuals of the mandible fracture, including pain, 
swelling, and jaw malalignment, present a greater degree of 
impairment than the currently assigned 10 percent evaluation 
would indicate.  The Board agrees with the Veteran's 
contentions.  As explained in detail below, the preponderance 
of the evidence shows that his mandibular disability is more 
nearly approximated by the next higher rating criteria.  

By way of history, service treatment records from May 1961 
reflect that the Veteran incurred multiple face and jaw 
injuries from a head-on motor-vehicle collision.  The 
mandible fractures required surgical reduction; teeth #23 
through #25 were damaged; and teeth #25 and #26 were 
eventually removed due to abscess.  Facial lacerations were 
sutured.  Internally placed wire fixation devices secured the 
jaw bone fractures.  Post-service hospitalization reports 
from February 1987 reflect that the Veteran underwent a 
mandibular osteotomy, with mandibular placement and rotation 
for a malpositioned right mandibular condyle.  The Veteran's 
claim for an increased evaluation was received in August 
2006.  

Throughout the rating period on appeal, the Veteran's 
residuals of a mandibular fracture have been rated as 10 
percent disabling under Diagnostic Codes 9904- 9905.  Under 
DC 9905, a 10 percent rating is warranted when the range of 
lateral excursion is limited from 0 to 4 millimeters or the 
inter-incisal range is limited to 31 to 40 millimeters, a 20 
percent rating is applicable when the inter-incisal range is 
limited to 21 to 30 millimeters, a 30 percent rating is for 
contemplation when the inter-incisal range is limited to 11 
to 20 millimeters, and a 40 percent rating is assigned when 
the range is limited to 0 to 10 millimeters. 38 C.F.R. § 
4.150, Diagnostic Code 9905.

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904, a 0 
percent disability rating is applicable for a slight 
displacement of the mandible, a 10 percent disability 
evaluation is contemplated for moderate displacement, and a 
20 percent disability evaluation is warranted for severe 
displacement.  It is noted that ratings are dependent upon 
the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150, Diagnostic Code 9904.  

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

VA examination in November 2006 revealed subjective 
complaints of pain and swelling of the face from "jaw 
activity."  The Veteran expressly reported experiencing a 
sliding of the mandible, from right to left, once his teeth 
contact.  He also noted an increase in his service-connected 
headaches (which have been associated with the mandible 
disability), and a worsening of neck tension.  Objectively, 
the examiner found evidence of bruxism, but no muscle or 
mastication pain upon palpation was demonstrated.  Notably, 
examination of the jaw revealed a deviation of the mandible 
upon closing.   Limitation of inter-incisal range of motion 
findings were as follows: Full opening was measured at 45 mm; 
protrusive measured at 7 mm; right lateral measured at 12 mm; 
and left lateral measured at 11 mm.  There was no pain 
associated with these movements, although the Veteran stated 
that he experiences muscle spasms on the left side with 
extreme movements.  No abnormal bone loss was noted.  

More recently, in August 2008, the Veteran testified before 
the undersigned Veterans Law Judge as to the severity of his 
disability.  He testified that the residuals of the 
mandibular fracture result in constant grinding of the jaw; 
pain that radiates into his neck and temple; and muscle 
spasms that impede dental work.  The Veteran noted that he 
was on daily medication to prevent such spasms from 
occurring.  He further testified that his jaw slides from 
right to left when closing.  Notably, such "deviation" was 
confirmed by VA dental examination in November 2006.  He also 
reported weekly swelling of his left jaw and cheek, 
accompanied by tenderness and pain in those areas.  With 
respect to chewing, he noted that the jaw malalignment 
frequently caused him to bite the inside of his mouth and 
tongue.  

Based on a review of the evidence and application of 38 
C.F.R. § 4.40, 4.45 and 4.59 pursuant to the provisions 
pursuant to DeLuca, supra, the Board finds that a 20 percent 
rating is warranted for the service-connected mandibular 
fracture residuals.  The aforementioned medical evidence is 
clearly suggestive of functional loss due to pain on 
movement, swelling, spasms, and objectively demonstrated 
mandibular malalignment.  While the VA examination report 
reflected essentially no non-union of the jaw, or 
interincisal restriction, the pain experienced by the Veteran 
is shown to result in functional loss which equates to a 20 
percent rating for severe displacement of the mandible.  

Although the evidence shows that a 20 percent evaluation 
under DC 9904 (in conjunction with the Deluca factors as set 
forth above) is warranted, a rating in excess of that amount 
is not.  The Board notes that DC 9904 does not provide for a 
rating in excess of 20 percent for malunion of the mandible.  
Accordingly, this is the maximum schedular rating available 
under this code.  DC 9905 provides for a 30 percent rating, 
however, the medical evidence as detailed above fails to show 
the inter-incisal range to be limited to 11 to 20 
millimeters, even when considering additional functional 
limitation per DeLuca.  

No other criteria for a higher rating appears to be 
applicable in this matter as there is no evidence of non-
union, loss of half or more of the mandible or maxilla, or 
chronic osteomyelitis.  Nor is there loss of any part of the 
ramus, condyloid process or hard palate.  

In sum, the weight of the credible and probative medical 
evidence demonstrates that the Veteran's mandibular 
disability manifested by pain, tongue biting, swelling, and 
spasms warrants a 20 percent rating, but no higher. 

Increased Rating on a Schedular Basis for Chronic Headaches

The Veteran's service-connected headache disability is rated 
50 percent disabling under the provisions of Diagnostic Code 
8100.  This rating contemplates very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Moreover, this 50 percent rating is 
the highest schedular rating assignable under Code 8100.  
There are no other relevant diagnostic codes to consider.  In 
sum, there is no legal basis for assigning a schedular rating 
in excess of the current 50 percent for the headache 
disability. Discussion of further factors for consideration 
follows in the remand portion of this decision below.


ORDER

Entitlement to a 20 percent evaluation, but no higher, for 
residuals of a mandible fracture, with mandibular advancement 
and rotation, is granted. 

Entitlement to a schedular rating in excess of 50 percent for 
service-connected chronic headaches is not warranted.  To 
that extent, the appeal is denied.


REMAND

The current appeal also includes the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) for the Veteran's service-connected headaches.  
Again, the Board notes that a 50 percent disability rating is 
the highest rating assignable under the current rating 
criteria for migraine headaches. See 38 C.F.R. § 4.124(a) 
(2008), Diagnostic Code 8100; Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).

Compensation ratings are based upon the average impairment of 
earning capacity. To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1).

In the instant case there is evidence to suggest that the 
severity of the Veteran's service-connected headache 
disability is sufficient to warrant referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
Veteran was previously employed as an engineer and, most 
recently, as a carpenter/handyman.  A September 2006 VA 
examination showed that the Veteran had chronic recurrent 
migraine headaches that appeared to be quite disabling.  
Significantly, the examination report stated that the 
Veteran's migraine headaches were serious enough to limit his 
work productivity.  The examiner also indicated that the 
migraines either completely prevented, or severely affected 
daily activities, including chores, exercise, feeding, and 
recreational activities.  Similarly, a September 2004 VA 
examination noted that the Veteran was essentially 
incapacitated during a migraine attack and that he was 
incapable of functioning to any degree during such episodes.  
The Veteran has stated that the migraine attacks are so 
incapacitating and frequent that he is unable to engage in 
dependable work.  In this regard, the Veteran's previous 
employer, Mr. K.L., also provided testimony as to 
employability at the August 2008 hearing.  Mr. K.L. stated 
that the Veteran's migraines markedly interfered with their 
work partnership because the Veteran was unable to work full-
time during migraine episodes.  Indeed, the Veteran has 
testified that he must stop work and lie down in a dark room 
(for up to several hours) when he has a migraine attack.  
According to the Veteran's most recent testimony, he is 
currently taking up to 20 Imitrex shots per month for his 
migraines.  

Given the evidence of record, the Board finds that marked 
interference with employment has been shown; and, thus, 
submission of the issue of an increased rating for headaches 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for extraschedular 
consideration is warranted pursuant to 38 C.F.R. § 
3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the Veteran's 
claim for an extraschedular rating for his 
service-connected chronic headaches on an 
extraschedular basis to the Under 
Secretary for Benefits or Director, 
Compensation and Pension Service for 
extraschedular consideration.

2.  Thereafter, the remaining 
extraschedular issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


